FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CQLUMBIA JUL 2 9 2013
Clerk, U.S. District and
JAMES ALLEN MoRRIS, ) Ba"*urrs

)
Plainriff, )

) _

v. ) Civil Action No.  - l \ 66
)
SENTENCING coMMlssloN, er az., )
)
Defendants. )
MEMoRANDUM 0P1N10N

This matter is before the Court on the plaintiff s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

The plaintiff is a federal prisoner whose criminal history has been summarized as
follows:

On August 28, 2002, . . . James Allen Morris, was charged in a
five-count Superseding Indictment in the Northern District of
Mississippi. Pursuant to a written plea agreement, [he] pled guilty
to two counts_Count One charging possession with the intent to
distribute more than five grams of crack cocaine, a violation of 21
U.S.C. § 84l(a)(l) and Count Four charging felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(l). On March 5, 2003,
the district court entered judgment and sentenced [him] to
concurrent terms of 230 months imprisonment on Count One and
120 months on Count Four, five years of supervised release, and a
$200.00 special assessment.

Morris v. Outlaw, No. 2:09-cv-0025, 2009 WL 2762461, at *l (E.D. Ark. Aug. 26, 2009).
Because the plaintiff’ s criminal "sentence was enhanced under the career offender 4Bl .la
guideline," Mot. for Declaratory J. 11 l, he alleges that he is not eligible for a reduction of his

sentence which otherwise would be available to him under l8 U.S.C. § 3582(0)(2), see z`a'. 1111 3-4;

Compl. at 2. The Court construes the complaint as a challenge to the legality of the plaintiff s
criminal sentence. The plaintiff must present such a claim to the sentencing court in a motion
under 28 U.S.C. § 2255. Taylor v. U.S. Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir. 1952)
(stating that a motion under § 2255 is the proper vehicle for challenging the constitutionality of a
statute under which a defendant is convicted); see Morris, 2009 WL 276246l, at *2 ("Inmates
seeking to challenge the lawfulness of the imposition of their federal convictions and sentences
must generally bring a 28 U.S.C. § 2255 motion to the sentencing court.").
Section 2255 provides specifically that:

[a] prisoner in custody under sentence of a court established by Act
of Congress claiming the right to be released upon the ground that
the sentence was imposed in violation of the Constitution or laws
of the United States, or that the court was without jurisdiction to
impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral
attack, may move the court which imposed the sentence to vacate.
set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added). The plaintiffs § 2255 motion is not properly before this

   

district court. Accordingly, the Court will dismiss v An Order accompanies this

Memorandum Opinion.

/2 W§W

United §~laies District Judge

DATE: